

	

		II

		109th CONGRESS

		2d Session

		S. 2270

		IN THE SENATE OF THE UNITED STATES

		

			February 9, 2006

			Mr. Menendez introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to allow a

		  refundable credit against income tax to subsidize the cost of COBRA

		  continuation coverage for certain individuals. 

	

	

		1.Short titleThis Act may be cited as the

			 Health Care COBRA OffSet Tax Savings

			 Act of 2006 or the Health Care COSTS Act of

			 2006.

		2.Refundable credit

			 to subsidize cost of COBRA continuation coverage for certain

			 individuals

			(a)In

			 generalSubpart C of part IV of subchapter A of chapter 1 of the

			 Internal Revenue Code of 1986 (relating to refundable credits) is amended by

			 inserting after section 35 the following new section:

				

					35A.Credit to

				subsidize cost of COBRA continuation coverage for certain individuals

						(a)Allowance of

				creditIn the case of an

				eligible individual, there shall be allowed as a credit against the tax imposed

				by this subtitle an amount equal to 50 percent of the amount of the premium

				which would (but for this section) be required to be paid by such individual

				during the taxable year for COBRA continuation coverage under a group health

				plan.

						(b)Eligible

				individualFor purposes of this section—

							(1)In

				generalThe term eligible individual means any

				individual—

								(A)who receives COBRA continuation coverage

				under a group health plan by reason of a qualifying event described in section

				4980B(f)(3), and

								(B)the modified

				adjusted gross income (as defined in section 221(b)(2)(C)) of whom for the

				taxable year does not exceed the applicable amount.

								(2)Applicable

				amountFor purposes of paragraph (1), the applicable amount is

				$30,000 increased by $10,000—

								(A)for the spouse of

				the taxpayer, and

								(B)for each

				individual who is a dependent (as defined in section 152) of the

				taxpayer.

								(c)Assignment of

				credit to plan administratorThe Secretary shall prescribe

				regulations which permit eligible individuals to assign the credit under this

				section to the administrator of the plan under which COBRA continuation

				coverage is being provided. The credit so assigned by an individual shall be

				treated by the administrator as a premium payment by such individual.

						(d)Other

				definitionsFor purposes of this section—

							(1)AdministratorThe

				term administrator has the meaning given such term in section

				3(16) of the Employee Retirement Income Security Act of 1974.

							(2)COBRA

				continuation coverageThe term COBRA continuation

				coverage means the first 18 months of continuation coverage provided

				pursuant to—

								(A)section 4980B (other than subsection (f)(1)

				of such section insofar as it relates to pediatric vaccines),

								(B)title XXII of the

				Public Health Service Act,

								(C)part 6 of subtitle

				B of title I of the Employee Retirement Income Security Act of 1974 (other than

				under section 609),

								(D)section 8905a of

				title 5, United States Code, or

								(E)a State program

				that provides continuation coverage comparable to such continuation

				coverage.

								(3)Group health

				planThe term group health plan has the meaning

				given such term in section

				9832(a).

							.

			(b)Conforming

			 amendments

				(1)Section

			 1324(b)(2) of title 31, United States Code, is amended by striking

			 or before enacted and by inserting before the

			 period at the end , or from section 35A of such Code.

				(2)The table of

			 sections for such subpart C is amended by inserting after the item relating to

			 section 35 the following new item:

					

						Sec. 35A. Credit to subsidize cost

				of COBRA continuation coverage for certain individuals.

					

				(c)Effective

			 dateThe amendments made by this section shall apply to taxable

			 years beginning after the date of the enactment of this Act.

			3.Change in cobra

			 notice

			(a)Notices

				(1)General

			 noticesIn the case of

			 notices provided under sections 606 of the Employee Retirement Income Security

			 Act of 1974, section 2206 of the Public Health Service Act, and section

			 4980B(f)(6) of the Internal Revenue Code of 1986 with respect to individuals

			 who become entitled to elect COBRA continuation coverage after the date of the

			 enactment of this Act, such notices shall include an additional notification to

			 the recipient of the availability of the subsidy provided under section 35A of

			 the Internal Revenue Code of 1986.

				(2)Alternative

			 noticeIn the case of COBRA

			 continuation coverage to which the notice provisions described in paragraph (1)

			 do not apply, the Secretary of Labor shall, in coordination with administrators

			 of the group health plans (or other entities) who provide or administer the

			 COBRA continuation coverage involved, assure provision of such notice.

				(3)FormThe requirement of the additional

			 notification under this subsection may be met by amendment of existing notice

			 forms or by inclusion of a separate document with the notice otherwise

			 required.

				(b)Specific

			 requirementsEach additional

			 notification under subsection (a) shall include—

				(1)a description of the eligibility

			 requirements for premium assistance under section 35A of the Internal Revenue

			 Code of 1986,

				(2)the name, address, and telephone number

			 necessary to contact the plan administrator and any other person maintaining

			 relevant information in connection with the premium assistance, and

				(3)the following

			 statement displayed in a prominent manner: You may be eligible to

			 receive assistance with payment of 50 percent of your COBRA continuation

			 coverage premiums for a duration of not to exceed 18 months..

				(c)Model

			 noticesThe Secretary of

			 Labor shall prescribe models for the additional notification required under

			 this section.

			

